t c summary opinion united_states tax_court quentin paul defore petitioner v commissioner of internal revenue respondent docket no 14248-03s filed date quentin paul defore pro_se james l may jr for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether petitioner is entitled to relief from joint liability under sec_6015 for federal income taxes some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was lancaster tennessee petitioner filed a timely federal_income_tax return jointly with his spouse debbie a defore ms defore on date on date petitioner and ms defore were divorced by a texas state court on date separate notices of deficiency were issued to petitioner and ms defore in which respondent determined a deficiency of dollar_figure in federal_income_tax for the year the sole adjustment in both notices of deficiency was the inclusion in gross_income of dollar_figure that was not reported on the joint federal_income_tax the deficiency included a determination by respondent that petitioner and his former spouse ms defore are liable for self-employment_tax on ms defore’s unreported income the forms 1099-misc miscellaneous income ms defore failed to include with her tax_return stated the amounts she received were nonemployment compensation thus making her liable for self- employment_tax petitioner bears the burden_of_proof on this issue and he did not contest respondent’s determination at trial therefore he is deemed to have conceded respondent’s determination as a result petitioner and ms defore’ sec_2001 tax_return will be adjusted to reflect a deduction for one-half of the self-employment_tax due for the year return this omitted income consisted of two information returns filed by third-party payors evidencing payments of nonemployee compensation to ms defore during the year one of the information returns was for payments by tjr partnership in the amount of dollar_figure and the other information_return was for payments by s g inc in the amount of dollar_figure petitioner filed a timely petition in this court ms defore has not petitioned this court petitioner’s sole position is that he is entitled to relief from joint liability under sec_6015 after the petition was filed petitioner filed with the internal_revenue_service form_8857 request for innocent spouse relief there is no indication in the record that respondent acted on this request respondent pursuant to rule and 115_tc_118 served notice of this proceeding on ms defore however ms defore has not intervened in this case nor did she testify at the trial petitioner was married to ms defore from until both are natives of texas and they resided in texas during their marriage petitioner was a pipe fitter and had been employed as such since prior thereto petitioner attended years of community college in alvin texas where he studied courses such as mechanical drafting agriculture and real_estate although he took the real_estate examination petitioner has never been employed in that capacity or in any of the fields he studied in college as a pipe fitter petitioner performed maintenance and construction work for a variety of heavy industrial plants paper mills steel mills and refineries such as exxon and shell ms defore was engaged in a variety of fields during her marriage with petitioner she attended high school through the 11th grade and then worked as a race horse jockey for years upon retirement ms defore worked on construction jobs with petitioner and held a few positions with various retailers before commencing work for a real_estate developer midway through the deficiency in the couple’ sec_2001 joint federal_income_tax return arose from ms defore’s performance of services for that real_estate developer darrell hall it appears that ms defore’s work for mr hall consisted largely of showing undeveloped lots to prospective buyers if a prospective buyer decided to purchase a lot the buyer would then return to the office with ms defore and select a house floor_plan because ms defore dealt only with undeveloped lots and not finished homes she did not need a real_estate license ms defore continued working for mr hall through the beginning of after which she worked for paul turner who owned three western stores in date ms defore left for as ms defore was not present at trial petitioner provided the only testimony concerning the nature of ms defore’s work for mr hall las vegas nevada with mr turner upon her return ms defore filed for divorce against petitioner although they had separated in date ms defore and petitioner met at an h_r block office the following april to prepare a joint income_tax return for each supplied income information to the h_r block representative who then prepared their return upon completion of the return petitioner glanced over it assumed ms defore had submitted all necessary information and signed the return petitioner and ms defore subsequently finalized their divorce in date petitioner’s agreed divorce decree also signed by ms defore states that any penalty resulting from the omission_of_income from the previous year’s tax_return shall be paid solely by the party who earned the omitted income petitioner was unaware of any problem with the tax_return until he received a notice_of_deficiency in date ms defore suggested to petitioner that they each pay half the deficiency however petitioner was unwilling to do so because the deficiency was attributable to the omission of ms defore’s income and her failure to present this information to the tax preparer at h_r block spouses who file a joint federal_income_tax return generally are jointly and severally liable for the payment of the tax_shown_on_the_return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir furthermore agreements between spouses with respect to how liability for tax deficiencies is to be shared are not binding on this court 78_tc_100 citing 39_tc_534 13_tc_397 affd per curiam 200_f2d_560 2d cir 12_tc_224 bonner v commissioner tcmemo_1979_435 ballenger v commissioner t c memo therefore one spouse is not relieved of liability merely because the other spouse agreed to be responsible ballenger v commissioner supra petitioner’s divorce decree therefore is not binding on the tax_court however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three avenues for relief available under this section-- sec_6015 c f neither party disputes that in this case the requirements of subparagraphs a b and e of sec_6015 have been satisfied the dispute is whether the requirements of subparagraphs c and d of sec_6015 have been met the first avenue for relief is sec_6015 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that he did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 b petitioner asserts that he had no reason to know of the understatement attributable to ms defore’s income from mr hall because petitioner and ms defore did not maintain a joint bank account or commingle funds petitioner and ms defore divided responsibility for the household expenses each month between themselves and did not discuss finances or their mutual income with each other petitioner merely paid the bills he owed for any given month and retained the remainder of his paycheck ms defore did the same therefore petitioner asserts he had no reason to know how much income ms defore was earning from her work for mr hall the court disagrees ms defore submitted to the tax preparer at h_r block only one of three information returns she received for her work with mr hall during she included dollar_figure as profit from a sole_proprietorship exchange land co ltd ms defore’s claimed sole_proprietorship profit was actually compensation_for her work with mr hall ms defore received additional nonemployment compensation in the form of cash under two other company names dollar_figure from tjr partnership ltd and dollar_figure from s g inc both of which were affiliated with mr hall petitioner contends that ms defore worked solely for mr hall who paid her primarily in cash therefore petitioner believed all three companies who paid ms defore nonemployment compensation were controlled by mr hall the return did not include the income from tjr partnership and s g inc as reflected on the information returns issued by these entities a spouse has reason to know of an understatement of income if a reasonable prudent taxpayer in his position at the time he signed the return could be expected to know that the return contained the substantial_understatement 118_tc_106 citing 887_f2d_959 9th cir although petitioner did not know the exact amount of ms defore’s compensation he admitted he knew she worked for mr hall for the last months of furthermore ms defore worked solely for mr hall during those months and during that time ms defore continued paying her portion of the bills using the reasonable taxpayer standard the court concludes that petitioner had reason to know that ms defore earned more than dollar_figure in her months of working with mr hall therefore petitioner is denied relief under sec_6015 the second avenue for relief is sec_6015 sec_6015 affords proportionate relief to a spouse through petitioner did not testify as to the exact bills ms defore was responsible for allocation to the responsible_party to be eligible for relief under sec_6015 the individual seeking relief must no longer be married to or must be legally_separated from the individual with whom the tax_return was filed and must have elected the applicability of sec_6015 not later than years after the date on which collection activity began sec_6015 furthermore relief under sec_6015 is not available to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to a deficiency sec_6015 as previously discussed petitioner is divorced from ms defore his divorce was finalized before he requested relief from joint_and_several_liability also he filed a timely form_8857 request for innocent spouse relief to request relief therefore the last requirement petitioner is required to meet to be eligible for relief under sec_6015 is to prove he had no actual knowledge of the income item leading to the underpayment the court has concluded that petitioner had reason to know of ms defore’s omitted income however that does not mean petitioner actually knew of the omitted income 114_tc_333 martin v commissioner tcmemo_2000_346 petitioner testified that he and ms defore did not share a bank account they did not transfer money between each other but merely divided responsibility for monthly bills petitioner did not know how much or how often ms defore received payment from mr hall petitioner testified he had no earthly idea how much money ms defore received from mr hall in the court has no reason not to believe him moreover petitioner believed and knew that ms defore worked for mr hall however the record does not suggest a finding that petitioner knew that ms defore’s compensation_for her services for mr hall came from three separate sources petitioner believed that the one information_return ms defore presented to the income_tax_return_preparer reflected her sole earnings that year petitioner therefore had no actual knowledge that there were two undisclosed information returns from mr hall that would fully represent ms defore’s income for therefore petitioner qualifies for relief under sec_6015 thus the procedures in sec_6015 to allocate items between petitioner and ms defore apply for purposes of sec_6015 the item giving rise to the deficiency on a joint_return is allocated as if the individuals had filed separate returns sec_6015 since the understatement in tax is entirely attributable to ms defore’s omitted income it follows that the entire amount of the because the court has granted petitioner relief under sec_6015 it is not necessary to address whether petitioner also qualifies for relief under sec_6015 deficiency is allocated to her petitioner therefore is relieved of the entire amount of the deficiency reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
